Citation Nr: 0331686	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  98-05 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of service-connected left shoulder dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Navy from August 
1960 to August 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Denver, Colorado, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in September 1997, which denied an increased 
(compensable) rating for residuals of a service-connected 
left shoulder injury.    


REMAND

The veteran in this case suffered a left shoulder injury in 
service, for which service connection was awarded in a rating 
decision issued in April 1970.  At that time, a zero percent 
rating was assigned for the residual disability.  
Subsequently, in 1979, the veteran sustained a left shoulder 
injury in a post-service automobile accident.  Accordingly, 
medical records for treatment of the left shoulder following 
the 1979 accident would be pertinent to a determination as to 
what extent the residual shoulder disability is attributable 
to the 1979 accident, and to what extent it is attributable 
to the injury incurred in service.    

In January 1999, the veteran testified in support of his 
claim at a hearing held at the RO.   

This case was before the Board in April 1999.  In light of 
the relevance of medical records pertaining to the treatment 
of the left shoulder (including physical therapy) after the 
1979 automobile accident, the Board remanded this case to the 
RO to obtain records for treatment before 1988 at VA medical 
centers (VAMCs) in Denver, Colorado, and Fort Lyon, Colorado.  
The Board also requested that the RO schedule the veteran for 
a VA medical examination to determine the nature and severity 
of the service-connected left shoulder disability.  

A year later, in April 2000, the Board again reviewed this 
case.  It remanded the case to the RO because the development 
requested in the April 1999 remand order was incomplete.  
More specifically, in April 2000, the Board noted that the RO 
apparently began, but did not complete, the process of 
scheduling the veteran for a VA medical examination.  Nor did 
the record in April 2000 include treatment records at the 
VAMC in Denver.  Non-completion of Board directives in a 
remand order constitutes a Stegall violation.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (holding that a Board remand 
order confers on the veteran a right to compliance with the 
directives therein and imposes on VA a concomitant duty to 
ensure compliance with them).
Shortly after the Board's April 2000 remand, in November 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5106, 5107 (West 2002).  The VCAA redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the instant case.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Recently, the United States Court of Appeals for the Federal 
Circuit issued a decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 7008, 7009, 7 010 
(Fed. Cir. Sept. 22, 2003), holding that a provision in 
38 C.F.R. § 3.159(b)(1) that required a response to a VCAA 
notification in less than the statutory one-year period was 
invalid.  Thus, in light of Paralyzed Veterans of America, 
neither the RO nor the Board can render a decision on the 
merits of a claim before a full one-year period has passed 
after a valid VCAA notification, unless the veteran waives 
his right to that statutory period.   

In March 2003, the Board again reviewed this case.  The 
record at that time included the report of a medical 
examination conducted in November 2000 at the VAMC in Fort 
Lyon, completed consistent with the Board's prior remand 
orders.  However, the Board determined in March 2003 that 
further remand was necessary to schedule the veteran for 
another hearing.  A second hearing was required because the 
member of the Board who had presided over the January 1999 
hearing had since retired, and the veteran chose to exercise 
his right to be heard by another member of the Board, now 
referred to as a Veterans Law Judge.  Consistent with the 
March 2003 remand, a second hearing was held in Denver, on 
May 8, 2003.     

The Board has reviewed this claim again.  The record to date 
is completely devoid of a VCAA notification.  While the Board 
sincerely regrets the delay in adjudication of this case, the 
Board must remand this case again to ensure that the veteran 
is afforded full due process due to him, and to ensure that 
VA has assisted the veteran in substantiating his claim 
consistent with VCAA.  

The Board further notes that the record still does not 
include records of medical treatment at the Denver VAMC 
following the 1979 automobile accident.  Nor does the record 
provide an adequate accounting of what actions the RO took to 
obtain these records.  The Board acknowledges that the 
November 2000 VA medical examination report is the most 
recent medical record addressing the nature and extent of the 
veteran's left shoulder disability, including an opinion as 
to what extent the current disability is attributable to the 
in-service shoulder injury.  Nonetheless, because this matter 
must be remanded for VCAA notification, the Board is of the 
opinion that the RO should use the opportunity on remand to 
obtain records from the Denver VAMC concerning pre-1988 
treatment.                 

In light of the above considerations, and to ensure that VA 
has met its duty to assist the veteran in fully developing 
the facts pertinent to the claim, the case is REMANDED to the 
RO for the following:

1.  The RO is to advise the veteran and 
his representative, by means of a letter, 
as to the veteran's and VA's obligations 
under the VCAA, to include, but not 
necessarily limited to:

	a) VA's duty to notify the veteran;

	b) VA's duty to assist the veteran, 
to include what VA will accomplish and 
what he must do to assist in the 
development of his claims;
	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if the 
veteran has any questions.

2.  In the VCAA notification directed 
above, the RO is to advise the veteran 
and his representative of the option to 
affirmatively waive the right to a full 
one-year period from the date of the VCAA 
notification to further substantiate the 
claim.  Any waiver obtained by the RO 
should be in writing, and be documented 
in the veteran's claim folder.  The 
veteran must be informed that any waiver 
in this regard is strictly optional.  

3.  The RO shall attempt to obtain pre-
1988 treatment records from Denver VAMC.  
Any records obtained must be associated 
with the claim folder.  All steps taken 
to obtain such records should be 
documented in the claim folder.  If the 
RO is unsuccessful in obtaining these 
records, it shall document the reasons 
therefor in the claim folder and notify 
the veteran and his representative of the 
same.      

4.  After any action or actions required 
by the submittal of information or 
evidence by the veteran in response to 
the directives above, or expiration of 
the appropriate time for the veteran to 
furnish any such information or evidence, 
or after the veteran executes a waiver of 
the full one-year period to substantiate 
his claim following the VCAA 
notification, the RO should review all 
evidence associated with the claim folder 
subsequent to August 2002, when the 
Supplemental Statement of the Case (SSOC) 
was issued.  If the decision remains in 
any manner adverse to the veteran, he and 
his representative should be furnished 
with an updated SSOC and with an 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action on this REMAND order until he 
is so informed.  The purpose of this REMAND is to ensure that 
due process has been afforded to the veteran.  No inferences 
as to the ultimate disposition of this claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


